           Case 2:17-cv-05416-MH Document 152 Filed 04/27/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GAIL SHIPMAN, et al.,                                     :   CIVIL ACTION


                      Plaintiffs,                         :


                v.                                        :   NO. 17-5416


AQUATHERM L.P., et al.,                                   :


                      Defendants.                         :
..   ..    ..    ..   ..    ..   ..   ..   ..   ..   ..


GAIL SHIPMAN, et al.,                                     :


                      Plaintiffs,                         :


                v.                                        :


ARCO INDUSTRIAL SALES, INC.,                              :
et al.,
                      Defendants.                         :

                                                     ORDER

          AND NOW, this 27th day of April, 2020, upon consideration of Defendant Signode

Industrial Group LLC’s (“Signode”) Motion for Summary Judgment (Doc. No. 116), Plaintiffs’

Opposition to Signode’s Motion for Summary Judgment (Doc. Nos. 125, 132), and Signode’s

Reply to Plaintiffs’ Response in Opposition to Signode’s Motion for Summary Judgment (Doc.

No. 140); Defendant N.H. Yates and Company, Inc.’s (“Yates”) Motion for Summary Judgment

(Doc. No. 117) and Plaintiffs’ Opposition to Yates’ Motion for Summary Judgment (Doc. No.

126); Defendant Aquatherm, L.P.’s (“Aquatherm”) Motion for Partial Summary Judgment (Doc.
            Case 2:17-cv-05416-MH Document 152 Filed 04/27/20 Page 2 of 3




No. 118), Plaintiffs’ Response to Aquatherm’s Motion for Partial Summary Judgment (Doc. No.

127), and Aquatherm’s Reply in Support of its Motions for Partial Summary Judgment (Doc. No.

134); Defendant ARCO Industrial Sales, Inc. d/b/d ARCO Packaging and Janitorial Sales’

(“Arco”) Motion for Summary Judgment (Doc. No. 119) and Plaintiffs’ Response in Opposition

to Arco’s Motion for Summary Judgment (Doc. No. 128); and Defendant Landstar Ranger, Inc.’s

(“Landstar”) Motion for Summary Judgment (Doc. No. 120) and Brief in Support thereof (Doc.

No. 121), Plaintiffs’ Response in Opposition to Landstar’s Motion for Summary Judgment (Doc.

No. 129), Landstar’s Reply Brief in Support of Motion for Summary Judgment (Doc. No. 133),

and Plaintiffs’ Sur-Reply in Opposition to Landstar’s Motion for Summary Judgment (Doc. No.

142); as well as Defendant Signode’s Response to Motions for Summary Judgment of All Co-

Defendants (Doc. No. 123); and Plaintiffs’ Objections to Defendants’ Summary Judgment

Evidence (Doc. No. 130), and Defendant Landstar’s Response to Plaintiffs’ Objections to

Defendants’ Evidence in Support of Summary Judgment (Doc. No. 131), it is HEREBY

ORDERED that:

       1.       Defendant Signode’s Motion for Summary Judgment (Doc. No. 116) is DENIED.

       2.       Defendant Yates’ Motion for Summary Judgment (Doc. No. 117) is DENIED.

       3.       Defendant Aquatherm’s Motion for Partial Summary Judgment (Doc. No. 118) is

                GRANTED.

       4.       Defendant Arco’s Motion for Summary Judgment (Doc. No. 119) is DENIED.

       5.       Defendant Landstar’s Motion for Summary Judgment (Doc. No. 120) is

                GRANTED IN PART AND DENIED IN PART.

       6.       Plaintiffs’ Objections to Defendants’ Summary Judgment Evidence (Doc. No.

                130) is DENIED WITHOUT PREJUDICE.




                                               2
Case 2:17-cv-05416-MH Document 152 Filed 04/27/20 Page 3 of 3




                                  BY THE COURT:




                                  /s/ Marilyn Heffley
                                  MARILYN HEFFLEY
                                  UNITED STATES MAGISTRATE JUDGE




                              3
